Citation Nr: 1509824	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for a right ankle disability.

2. Entitlement to service connection for a right ankle disability, to include as secondary to hallux rigidus, right great toe and second metatarsal.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was subsequently transferred to the RO in Houston, Texas.


FINDINGS OF FACT

1. Service connection for a right ankle disability was denied in a July 2003 rating decision; the Veteran was notified of his appellate rights but did not appeal, and no new and material evidence was received within one year of that decision.  New evidence pertaining to an unestablished fact necessary to prove the claim was received since the denial.

2. The evidence shows that the current right ankle degenerative joint disease with gout is related to an in-service ankle fracture.


CONCLUSIONS OF LAW

1. The July 2003 RO denial of service connection for a right ankle disability became final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2. The criteria for service connection for right ankle degenerative joint disease have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision reopens and grants the claim for a right ankle disability, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is moot.

I. New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in July 2003 denying the Veteran's claim of service connection for a right ankle disability.  The RO found no evidence showing an in-service injury or disease resulting in a current right ankle disability.  The Veteran was notified of his appellate rights, but he did not appeal his right ankle claim.  VA received an August 2003 notice of disagreement with the right foot claim, but the Veteran did not mention his ankle in that disagreement.  He also did not provide new evidence for the ankle claim until more than one year after the decision.  Therefore, the August 2008 rating decision became final as to the right ankle claim.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the July 2003 denial included the Veteran's claim and service records.  The evidence did not show a current disability or a nexus to service.  Since the last final denial of service connection for the right ankle, VA received medical records showing diagnosis of degenerative joint disease, or current disability, in the right ankle.  See VA treatment March 2009 and VA examination July 2010.  The July 2010 VA examiner provided an opinion which addressed the issue of nexus to service.  The treatment records and examination were not previously reviewed by agency decision makers and address facts necessary to substantiate the claim.  As new and material evidence has been received with respect to the claim for a right ankle disability, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds him credible, as his statements have been detailed and consistent.

The criteria for service connection for right ankle degenerative joint disease (arthritis) with gout have been met.  38 C.F.R. § 3.303.

The evidence shows that the Veteran has a current right ankle disability.  VA treatment from March 2009 and the July 2010 VA examination diagnose mild degenerative joint disease in the right ankle.  VA treatment records also note associated gout in the right ankle.

The evidence shows that the Veteran had right ankle injuries in service.  In July 2010, the Veteran reported to the VA examiner that he sprained his right ankle in 1984 and fractured the ankle in 1987.  Service treatment records show a sprained right ankle in January 1984.  In his August 1987 separation questionnaire, the Veteran marked broken bones and painful joints.  A medical provider recorded a broken right ankle with no residuals on the back of the August 1987 questionnaire.  The Veteran was sound to any right ankle disability at entrance in 1983.  See 38 C.F.R. § 3.304(b).  As such, the medical evidence supports the Veteran's statements of an in-service right ankle injury.

The evidence also shows that the current right ankle arthritis is related to the fracture in service.  The July 2010 VA examiner found that the current right ankle arthritis was at least as likely as not caused by or the result of active duty.  The examiner explained that current mild degenerative joint disease is a predictable outcome of the right ankle fracture, which occurred during active duty.  The evidence demonstrates that current right ankle arthritis is related to the in-service fracture such that service connection is warranted.  See 38 C.F.R. § 3.303.


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a right ankle disability is granted.

Service connection for right ankle degenerative joint disease with gout is granted.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


